Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 5, 2012                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                            Marilyn Kelly
  144510 & (26)(27)(28)                                                                               Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  HARVEY GROESBECK, Individually, and                                                                     Brian K. Zahra,
  as Guardian of LORETTA GROESBECK,                                                                                  Justices
  a protected person,
                Plaintiff-Appellee,
  v                                                                SC: 144510
                                                                   COA: 307069
                                                                   Macomb CC: 2009-003523-NO
  HENRY FORD HEALTH SYSTEM, d/b/a
  HENRY FORD BI-COUNTY HOSPITAL,
  d/b/a HENRY FORD MACOMB HOSPITAL,
  d/b/a THE DETROIT OSTEOPATHIC
  HOSPITAL,
              Defendant-Appellant.
  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the January 19, 2012 and December 15, 2011 orders
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court. The motion for stay and
  motion for peremptory reversal are DENIED.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 5, 2012                       _________________________________________
         d0227                                                                Clerk